           Case 3:20-cv-00514-LRH-WGC Document 10 Filed 12/16/20 Page 1 of 2




1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     BRYAN EAGLES,                                   Case No. 3:20-cv-00514-LRH-WGC
6           Petitioner,
                                                      ORDER
7            v.
8
      WILLIAM GITTERE, et al.,
9
            Respondents.
10

11

12

13          In this habeas corpus action, the petitioner, Bryan Eagles, represented by
14   appointed counsel, was due to pay the $5 filing fee for this action, or to file a new,
15   complete application to proceed in forma pauperis, by December 3, 2020. See Order
16   entered October 19, 2020 (ECF No. 8).
17          On December 4, 2020, Eagles filed a motion (ECF No. 9), requesting an
18   extension of time to January 4, 2021, to pay the fee or file an in forma pauperis
19   application. Respondents do not oppose the motion for extension of time. Eagles’
20   counsel shows excusable neglect for filing the motion for extension of time one day after
21   the due date (see LR IA 6-1), and Eagles shows good cause for the extension of time
22   he requests.
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                                  1
           Case 3:20-cv-00514-LRH-WGC Document 10 Filed 12/16/20 Page 2 of 2




1           IT IS THEREFORE ORDERED that Petitioner’s Unopposed Motion for

2    Enlargement of Time Nunc Pro Tunc (ECF No. 9) is GRANTED. Petitioner will have

3    until and including January 4, 2021, to pay the $5 filing fee for this action, or to file a

4    new, complete application to proceed in forma pauperis.

5

6           DATED this 16th day of December, 2020.
7

8
                                                 LARRY R. HICKS
9                                                UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
